Citation Nr: 1528506	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-25 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for status-post spinal fracture left humerus.

2.  Entitlement to service connection for residuals of traumatic brain injury.

3.  Entitlement to an initial, compensable disability rating for scar residuals of facial laceration.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision that, in pertinent part, denied service connection for status-post spinal fracture left humerus and for residuals of traumatic brain injury; and granted service connection for scar residuals of facial laceration evaluated as 0 percent (noncompensable) disabling effective November 27, 2009.  The Veteran timely appealed the denials of service connection and appealed for a higher initial rating.

In August 2013, a Decision Review Officer granted service connection for corneal scar of the right eye, and assigned an initial 0 percent (noncompensable) evaluation, effective November 27, 2009.  Accordingly, the issue of entitlement to service connection for corneal scar of right eye has been resolved.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected disabilities render him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issue of service connection for a psychiatric disability, claimed as secondary to the service-connected scar residuals of facial laceration, has been raised by the record in a December 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, status-post spinal fracture left humerus had its onset in service.

2.  The Veteran does not have current residuals of a traumatic brain injury that were present during active service, or related to a disease or injury during active service.  

3.  Throughout the rating period, the Veteran's service-connected scar residuals of facial laceration neither have been disfiguring nor have limited function of the body part affected; there is occasional numbness at the site of the right temple scar. 


CONCLUSIONS OF LAW

1.  Status-post spinal fracture left humerus was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Residuals of traumatic brain injury were not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for an initial 10 percent disability evaluation for scar residuals of facial laceration are met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Code 7804 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claims; (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim for a higher initial rating arises from his disagreement with the initial evaluation assigned, following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Through a December 2009 letter, the RO notified the Veteran of elements of a service connection claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.  

In the December 2009 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  Of note, non-VA hospital records of treatment following a motor vehicle accident in April 1980 are no longer available. 

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  In this case, a "Replacement for Records" examination reveals that the Veteran did not report, and no examiner had found, any physical defects or diseases at the time of examination in June 1978.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).
A. 
 Status-Post Spinal Fracture Left Humerus

The Veteran contends that he sustained permanent injuries in a motor vehicle accident while on leave in April 1980 during active service.  He reportedly fractured his left humerus, and incurred lacerations to his left forehead and a cornea scar in his right eye.  He was treated at a private hospital at the time, which no longer maintained records beyond ten years.  He now reports having continual painful throbbing in the area of the fractured left humerus, as well as considerable weakness, and requires pain medication.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Service treatment records, dated in May 1980, show that the Veteran was injured in a motor vehicle accident approximately six weeks earlier; and that he sustained a fractured left humerus, closed, which was treated non-operatively in a hanging arm cast.  Clinically, the Veteran had good strength in his hand and normal sensation.  X-rays showed increased callus formation of the humerus, with overall good alignment.  Light duty was assigned for six weeks.  Subsequently, in August 1982, the Veteran reported that he "feels it" on occasion with weather changes; otherwise, he had no problems.

The report of a March 2010 VA examination includes a diagnosis of status-post spiral fracture left humerus, occurred during active service.  X-rays taken of the left humerus revealed no acute process; and noted a healed remote fracture of the distal shaft, with no retained hardware.  Ranges of motion of the Veteran's left shoulder and left elbow were normal.  The March 2010 examiner found no residuals or functional limitations.

Private treatment records, dated in December 2010, show that the Veteran complained of multiple joint pain; and reflect that he had some partial tears in his rotator cuffs in the remote past as well.  Examination revealed some mild atrophy in the trapezius, and some mild winging in the scapula, right greater than left.  There was full range of motion with some mild subjective discomfort.  

VA records show an assessment of shoulder arthralgia in March 2011, and that the Veteran was referred for evaluation of a claimed history of rotator cuff disease.

In this case, the March 2010 diagnosis is consistent with a history of fractured left humerus, as described by the Veteran.  Moreover, the Board finds that the March 2010 examiner implicitly, rather than explicitly, linked the Veteran's current "status-post spiral fracture left humerus" to the motor vehicle accident in active service.  Again, the Board finds the Veteran's statements to be credible.  The Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.

Accordingly, as there is evidence of an injury to the Veteran's left humerus in service, as well as a current diagnosis of status-post spiral fracture left humerus with an implicit association to active service, service connection is warranted.

Resolving all doubt in the Veteran's favor, the Board finds that status-post spiral fracture left humerus had its onset in service.  See 38 C.F.R. § 3.102 (2014).  

B.  Residuals of Traumatic Brain Injury

As noted above, the Veteran contends that he sustained permanent injuries in a motor vehicle accident while on leave in April 1980 during active service.  Specifically, he contends that he suffered a severe concussion at the time of the motor vehicle accident, when the windshield was crushed immediately into his forehead.  The Board notes that service connection already has been awarded for scar residuals of facial laceration and for a corneal scar of the right eye.

Service treatment records do not reflect any findings or complaints of head injury or concussion in active service.  On a "Report of Medical History" completed by the Veteran in June 1978, the Veteran reported a head injury-i.e., stitches in lip.  The examiner noted no clinical significance and not considered disabling.  On a "Report of Medical History" completed by the Veteran in April 1981, the Veteran reported "head injuries, broken arm" in a motor vehicle accident in April 1980.  The examiner again noted no clinical significance and not considered disabling.  Subsequently, on a "Report of Medical History" completed by the Veteran in August 1982, he checked "no" in response to whether he ever had or now had a head injury.

During a March 2010 VA examination, the Veteran reports that he sustained a "concussion" in the motor vehicle accident in April 1980.  The examiner found no mention of head injury or concussion in service treatment records-including in clinical notes six weeks after the motor vehicle accident, or in the report of physical examination for Active Reserves in August 1982.  The examiner also noted that, in regard to the specific injury, the Veteran did not report loss of consciousness; confusion; disorientation; or amnesia.  Nor is there any mention of treatment for head trauma or post-concussive symptoms in service treatment records or in VA records.  Following examination, the examiner found that the criteria for a diagnosis of traumatic brain injury were not met.

In this case, the record reflects that the Veteran has not been diagnosed with any traumatic brain injury.  He is not entitled to direct service connection for a traumatic brain injury because there is no competent evidence linking a current disability to any disease or injury in active service.  The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr, 21 Vet. App. at 307.

The first requirement for any service connection claim is the existence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, post-service records fail to reveal any diagnosis for the Veteran's allegations of a concussion or head injury (other than scar residuals of facial laceration and corneal scar in right eye) resulting from the April 1980 motor vehicle accident.  Therefore, absent evidence of current disability, service connection cannot be granted.   Id. 

The Board has considered the Veteran's statements regarding mild memory loss, attention, concentration, and executive functioning levels as being among his current residuals of the claimed in-service concussion.  In this regard, the March 2010 examiner found no objective evidence on testing.  The Board finds the conclusions of the March 2010 VA examiner, which are based on clinical evaluation and supported by rationale, to be more probative than references made by the Veteran.  No medical examiner has made a formal diagnosis of any traumatic brain injury, concussion, or amnesia.  Hence, a basis for compensation is not established. 

Because there is no evidence of current residuals of traumatic brain injury, the weight of the evidence is against the claim; and the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Higher Initial Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As noted above, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368.  He is also competent to report symptoms of pain regarding a scar.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

Service connection has been established for scar residuals of facial laceration.  The RO evaluated the Veteran's disability as 0 percent (noncompensable) disabling under 38 C.F.R. § 4.118, Diagnostic Code 7805, pertaining to scars. The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

For scars (including burn scars) that are located on the head, face, or neck, a 10 percent rating is warranted with one characteristic of disfigurement; a 30 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement; a 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement; and, an 80 percent rating is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).

Under note (1), the 8 characteristics of disfigurement for purposes of evaluation under Section 4.118, are:  a scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39-sq. cm.).

Pursuant to Note 2, tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle).

Pursuant to Note 3, the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria. 38 C.F.R. § 4.118, Diagnostic Code 7800, Notes 1-3 (2014).

A deep scar is one that is associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).

A superficial scar is one that is not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2).

Pursuant to Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a 30 percent rating.

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).

If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).

Scars evaluated under Diagnostic Code 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3).

Pursuant to Diagnostic Code 7805, disabling effects of scars not considered in a rating provided under Diagnostic Codes 7801, 7802, and 7804 are to be rated as impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7805.

During a March 2010 VA examination, the Veteran reported facial lacerations and suture repair resulted in non-tender, stable scars on right temple and nasal aspect of left orbit.  The Veteran reported occasional numbness on the right temple scar.  On examination, there was a 4-centimeter dry scar on right crown of head; and a 5-centimeter, barely visible, scar on the right forehead.  The scars were stable, non-tender, mildly hypopigmented, mobile, non-adherent, and not atrophic or keloid.  The diagnosis was status-post superficial facial laceration, resolved with minimal non-disfiguring scarring.

The evidence does not reveal that the Veteran's scar residuals of facial laceration caused any functional impairment, or were disfiguring to warrant an initial, compensable disability rating on the basis of scars under Diagnostic Codes 7800 or 7805.  The March 2010 examiner found that the scarring was not disfiguring.  While the examiner described the scars as mildly hypopigmented, the evidence does not reflect that they cover an area exceeding six square inches or 39 square centimeters to warrant an initial compensable rating.  Nor has loss of function of the body part affected been demonstrated.

In this case, the Veteran described some occasional numbing in the area of the right temple scar.  The Board finds the Veteran's statements to be credible.

Given the Veteran's credible statements of a numbing sensation at the site of the right temple scar, and resolving reasonable doubt in his favor, the Board finds that the evidence meets or nearly approximates the criteria for an initial, compensable rating under Diagnostic Code 7804 based on one painful scar.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  There is no showing of three or four scars that are unstable or painful to warrant a disability rating in excess of 10 percent.

Lastly, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disability are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for the disability.  In this case, comparing the Veteran's disability level and symptomatology for the disability to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned rating is adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For the foregoing reasons, a preponderance of the evidence is in favor of an initial 10 percent, but no higher, evaluation for scar residuals of facial laceration.  Accordingly, staged ratings are not required.


ORDER

Service connection for status-post spinal fracture left humerus is granted.

Service connection for residuals of traumatic brain injury is denied.

An initial 10 percent disability rating for scar residuals of facial laceration is granted, subject to the regulations governing the award of monetary benefits.


REMAND

TDIU 

In November 2009, the Veteran reported having anxiety attacks, and reported that he felt desperate at times.

During a February 2010 VA examination, he complained that he had not been able to hold down a job for a long time; and that he found it "really hard to relate to anybody."  He reported being unemployed since May 2005, and reported that he had applied "at a whole lot of jobs."  He denied occupational impairment due to symptoms of mental disorder while employed.

As noted above, the Board has referred a claim for secondary service connection for a psychiatric disability, back to the AOJ for adjudication. The determination of the secondary service connection claim could markedly affect the determination of the TDIU claim, particularly in light of the aforementioned February 2010 examination report; hence, any action on the TDIU claim must be deferred on remand until the secondary service connection claim is addressed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's claim for service connection for a psychiatric disability, claimed as secondary to the service-connected scar residuals of facial laceration; if the determination is unfavorable, the Veteran and his representative must be notified of their rights and responsibilities in perfecting an appeal of this decision.

2.  Then, adjudicate the claim for a TDIU.  If the TDIU claim is unfavorable, furnish the Veteran and his representative with a supplemental statement of the case and give them a reasonable period of time to respond. 

The Veteran has the right to submit additional evidence and argument on the matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


